UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-7329



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


NESTOR CAMPOS-ALONZO,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:02-cr-00281-FWB; 1:06-cv-00122-FWB)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nestor Campos-Alonzo, Appellant Pro Se.    Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nestor Campos-Alonzo appeals the district court’s order

adopting the recommendation of the magistrate judge and denying his

18 U.S.C. § 3582(c) (2000) motion.         We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court. United States v. Campos-Alonzo, Nos.

1:02-cr-00281-FWB; 1:06-cv-00122-FWB (M.D.N.C. filed June 30, 2006;

entered July 3, 2006).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -